COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                  NO. 02-15-00075-CR


ANGEL RICKY ESPINOZA A/K/A                                                  APPELLANT
JOSE RICKY ANGEL ESPINOZA

                                              V.

THE STATE OF TEXAS                                                               STATE


                                           ----------

           FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY
                     TRIAL COURT NO. CCL1-13-0555

                                           ----------

                              MEMORANDUM OPINION1

                                           ----------

       On February 12, 2015, Appellant Angel Ricky Espinoza a/k/a Jose Ricky

Angel Espinoza filed a notice of appeal attempting to appeal his October 28,

2013       conviction   for   possession      of    a   controlled   substance—synthetic

cannabinoid—in an amount of two ounces or less.                 On March 23, 2015, we

notified Espinoza that it appeared we lacked jurisdiction over this appeal because

       1
       See Tex. R. App. P. 47.4.
the notice of appeal was not timely filed. See Tex. R. App. 26.2(a). We advised

him that this appeal could be dismissed unless he, or any party desiring to

continue the appeal, filed a response showing grounds for continuing the appeal

on or before April 2, 2015. We received no response.

      A timely notice of appeal is essential to vest this court with jurisdiction.

See Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996). This court

does not have authority to grant an out-of-time appeal. See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). Accordingly, we dismiss this appeal for

lack of jurisdiction.2 See Tex. R. App. P. 43.2(f).


                                                      /s/ Sue Walker
                                                      SUE WALKER
                                                      JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




      2
      We also note that the trial court’s certification of defendant’s right of
appeal states that this “is a plea-bargain case, and the defendant has NO right of
appeal.”


                                          2